Fourth Court of Appeals
                                        San Antonio, Texas
                                              December 1, 2016

                                            No. 04-16-00756-CR

                                      In re Hisidoro D. RAMON, Jr.

                                     Original Mandamus Proceeding1

                                                  ORDER
Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        Relator’s petition for writ of mandamus is DENIED. Relator’s motion for leave to file a
petition for writ of mandamus is DENIED AS MOOT. The court’s opinion will follow at a later
date.

           It is so ORDERED on December 1, 2016.



                                                             _________________________________
                                                             Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2016.



                                                             ___________________________________
                                                             Keith E. Hottle, Clerk




           1
          This proceeding arises out of Cause No. B15-33, styled State of Texas v. Hisidoro D. Ramon, Jr., pending
in the 198th Judicial District Court, Kerr County, Texas, the Honorable M. Rex Emerson presiding.